DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on March 17, 2022.  Claims 1 – 20 were previously pending and restricted.  Claims 1 and 10 are currently amended.  Claims 13 – 20 are cancelled.  Claims 21 – 28 are new.  Claims 1 – 12 and 21 – 28 are currently pending.  
Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/882,642 filed August 5, 2019 has been received and acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 and 21 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and systems for autonomous vehicle deployment and control.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 1 recites:

A computer-implemented method, the method comprising: 
obtaining, by a computing system, data indicative of a transportation service request; 
determining, by the computing system, that a human driver would not prefer to service the transportation service request based at least in part on the data indicative of the transportation service request; 
determining, by a computing system, an availability of a plurality of vehicle service providers for the transportation service request, the plurality of vehicle service providers comprising one or more human driven vehicles and one or more autonomous vehicles; 
obtaining, by the computing system, operational capability information associated with the one or more autonomous vehicles; 
generating, by the computing system, ranking data associated with the available vehicle service providers based at least in part on the data indicative of the transportation service request, the operational capability information, and the determination that the human driver would not prefer to address the transportation service request, the ranking data being indicative of a ranking of at least a subset of the available service providers for servicing the transportation service request; 
determining, by the computing system, at least one selected vehicle service provider for the transportation service request based at least in part on the ranking data; 
generating, by the computing system, vehicle service assignment data associated with performance of the transportation service request; and 
communicating, by the computing system, the vehicle service assignment data to the at least one selected vehicle service provider to facilitate performance of a vehicle service associated with the transportation service request.

The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for a transportation service request, which is an abstract idea of certain methods of organizing human activity.  The remaining limitation of a computing system is considered an additional element that is further evaluated in Step 2A Prong 2 and Step 2B under the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional element of a computing system is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 12 are dependents of claim 1 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
Claim 3 additionally recites the limitation of wherein the priority associated with the one or more autonomous vehicles is inversely proportional to the rating such that the priority associated with the one or more autonomous vehicles is higher for a lower rating.  This limitation is a process that under its broadest reasonable interpretation covers mathematical concepts, which is also an abstract idea.  Claim 3 recites no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  
Claims 21 and 26 are directed to systems that recite similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  Claim 21 recites additional elements of “one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations” and claim 26 recites additional elements of “One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations”.  Similar to claim 1, the additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.
Claims 22 – 25 and claims 27 – 28 are dependents of claims 13 and 18, respectively. Similar to claims 2 – 12, Claims 22 – 25 and 27 – 28 are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9, 11, 21, 23, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190016343 A1 to Allen (hereafter Allen) in view of US 20190120640 A1 to Ho et al (hereafter Ho). 

Claim 1.  Allen teaches the following limitations:
A computer-implemented method, the method comprising: 
obtaining, by a computing system, data indicative of a transportation service request; ([0091] “With further reference to FIG. 2E, at step 218, shared mobility service management system 120 may receive a trip request from a rider. For example, the trip request may indicate a desired pickup location and a desired drop-off location for the rider.”; and [0094] “the shared mobility service management system 120 may request, from profile computing platform 110, a profile of the drivers, vehicles, and riders of the consideration set.”)
determining, by the computing system, that a human driver would not prefer to service the transportation service request based at least in part on the data indicative of the transportation service request; ([0095] “Referring to FIG. 2F, at step 221, the profile computing platform 110 and/or shared mobility service management system 120 may determine a propensity score for each of the eligible drivers, riders, and/or vehicles. The propensity score may indicate a level of compatibility between the requesting rider and the corresponding driver and/or vehicles, as well as any riders that will share the ride. The propensity score may be determined based on a comparison of attributes between the requesting rider and attributes of the driver, vehicle, or other rider.”  See also [0025] “Further aspects of the disclosure relate to matching passengers with other passengers and/or a driver of a shared mobility service based on one or more shared or conflicting attributes of the passengers and/or the driver. […] Such matching may provide a more pleasant ride for passengers of a shared mobility service by matching them with other drivers and/or passengers with whom they share some common attribute, or with whom they do not have conflicting attributes that may make the ride unpleasant.”)
determining, by a computing system, an availability of a plurality of vehicle service providers for the transportation service request, the plurality of vehicle service providers comprising one or more human driven vehicles and one or more autonomous vehicles; ([0092] “At step 219, shared mobility service management system 120 may determine a consideration set of one or more eligible drivers and/or vehicles, as well as any riders associated with a potential trip driven by the eligible drivers and/or vehicles.”  [0093] “For example, the shared mobility service management system 120 may determine, based on such a radius, direction, and/or destination metric that ten drivers and two autonomous vehicles are potentially available to pick up the rider.)
obtaining, by the computing system, operational capability information associated with the one or more autonomous vehicles; ([0099] “the shared mobility service management system 120 may combine associated propensity scores in order to determine which potential ride has a highest propensity for the requesting rider”; [0101] “In some cases (e.g., for autonomous vehicles having learning or adaptive voice interfaces), a propensity score for the vehicle may be weighted more heavily. The shared mobility service may thus emphasize the importance of matching the requesting rider's personality to the attributes of the vehicle's voice interface.”)
generating, by the computing system, ranking data associated with the available vehicle service providers based at least in part on the data indicative of the transportation service request, the operational capability information, and the determination that the human driver would not prefer to address the transportation service request, the ranking data being indicative of a ranking of at least a subset of the available service provider for servicing the transportation service request; ([0099] “the shared mobility service management system 120 may combine associated propensity scores in order to determine which potential ride has a highest propensity for the requesting rider”; [0101] “In some cases (e.g., for autonomous vehicles having learning or adaptive voice interfaces), a propensity score for the vehicle may be weighted more heavily. The shared mobility service may thus emphasize the importance of matching the requesting rider's personality to the attributes of the vehicle's voice interface.”; The examiner notes paragraph [0093] discloses a subset of available service providers by only considering and ranking drivers that are within a certain radius of the requesting rider.)
determining, by the computing system, at least one selected vehicle service provider for the transportation service request based at least in part on the ranking data; ([0107] “At step 223, the shared mobility service management system 120 may offer the opportunity to pick up the rider to one or more drivers. In some embodiments, the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222.”)
generating, by the computing system, vehicle service assignment data associated with performance of the transportation service request; and ([0107] “At step 223, the shared mobility service management system 120 may offer the opportunity to pick up the rider to one or more drivers. In some embodiments, the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222.”)
communicating, by the computing system, the vehicle service assignment data to the at least one selected vehicle service provider to facilitate performance of a vehicle service associated with the transportation service request. ([0107] “At step 223, the shared mobility service management system 120 may offer the opportunity to pick up the rider to one or more drivers. In some embodiments, the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222. […] The displayed notification may include options for accepting the ride or declining the ride. If the driver declines the ride, shared mobility service management system 120 may select a second driver from the ranked list generated at step 222 and transmit a notification indicating the ride opportunity to the second driver. The shared mobility service management system 120 may proceed in this way until a driver accepts the ride.”)

Regarding the following limitation, 
generating, by the computing system, ranking data associated with the available vehicle service providers based at least in part on the data indicative of the transportation service request, the operational capability information, and the determination that the human driver would not prefer to address the transportation service request, wherein the ranking data is indicative of a ranking of at least a subset of the available service providers for servicing the transportation service request; 
Allen teaches ([0099] “After generating propensity scores for each driver, vehicle, and other rider of the consideration set, the shared mobility service management system 120 may combine associated propensity scores in order to determine which potential ride has a highest propensity for the requesting rider.” [0103] “In some cases, the shared mobility service management system 120 may rank each ride in descending order of propensity score. As another option, the propensity score for each ride may be combined (e.g., using averaging) with another metric such as a distance to the requesting rider, one or more scores of the requesting rider, driver, or vehicle (e.g., as determined at steps 204 and/or 216), a number of available seats in the vehicle, or some other metric to generate a ranking of rides based at least partially on the propensity score for each ride.”)
To the extent that Allen does not teach generating the ranking data associated with the available vehicle service providers based at least in part on the operational capability information, Ho teaches [0232] “In some embodiments, the vehicle routing server 1420 generates (1612) a cost model for routing the autonomous vehicle that includes one or more costs for the set of one or more autonomous driving capabilities of the autonomous vehicle (e.g., respective costs for respective capabilities in the set). In some embodiments, generating the cost model includes assigning costs in accordance with the set of one or more autonomous driving capabilities. For example, the cost model may include a graph representing a map (e.g., that is stored before the cost model is generated). A particular edge in the graph may correspond to a highway merge, and be tagged with “highway merge” as an attribute. The vehicle routing server 1420 assigns, as part of the generating operation, a cost to the edge based on the requesting vehicle's capabilities with respect to merging onto highways.”
The teachings of Ho are applicable to Allen as they both share characteristics and capabilities, namely, they are directed to techniques for dispatching vehicles to service a transportation request. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Ho of determining a cost associated with dispatching an autonomous vehicle based on the autonomous vehicle’s capabilities with the teachings Allen of ranking available service providers for servicing the transportation request, with the motivation that “Routing autonomous vehicles differently depending on their capabilities, e.g., by using different cost models for different autonomous vehicles with different capabilities, respectively, tailors routes to the respective abilities of the autonomous vehicles. Routing vehicles in a way that is tailored to their capabilities increases passenger comfort and safety, conserves resources (e.g., cuts down on carbon emissions and/or battery usage from autonomous vehicles), reduces traffic.” (Ho [0220])

Claims 21 and 26.  Claims 21 and 26 are directed to a computing system and non-transitory computer-readable media storing computer-readable instructions that recite limitations
that are parallel in nature to claims 1. Examiner notes that claims 21 and 26 do not recite limitations found in claim 1 of obtaining operational capability information associated with the one or more autonomous vehicles and generating ranking data associated with the available vehicle service providers based at least in part on […] the operational capability information.  Claim 1 recites limitations that are more limiting than claims 21 and 26, therefore claims 21 and 26 are therefore rejected for the same reasons as set forth above for claim 1.    

Claim 23.  Claim 23 depends on claim 21.  Claim 23 recites limitations that are parallel in nature to limitations found in claim 1, as identified above as not being recited in independent claim 21.  The limitations of claim 23 of obtaining operational capability information associated with the one or more autonomous vehicles, wherein generating ranking data associated with the available vehicle service providers based at least in part on the operational capability information associated with the one or more available autonomous vehicles are therefore rejected for the same reasons as the parallel limitations found in claim 1.  

Claim 2. Allen, in view of Ho, teaches the computer-implemented method of claim 1.  Allen further teaches, 
wherein determining that the human driver would not prefer to service the transportation service request based at least in part on the data indicative of the transportation service request comprises: determining, by the computing system, a rating that indicates whether the human driver would prefer to service the transportation service request with a human driven vehicle; and ([0095] “Referring to FIG. 2F, at step 221, the profile computing platform 110 and/or shared mobility service management system 120 may determine a propensity score for each of the eligible drivers, riders, and/or vehicles. The propensity score may indicate a level of compatibility between the requesting rider and the corresponding driver and/or vehicles, as well as any riders that will share the ride. The propensity score may be determined based on a comparison of attributes between the requesting rider and attributes of the driver, vehicle, or other rider.”)
determining, by the computing system, that the human driver would not prefer to service the transportation service request based at least in part on the rating. ([0095] “The propensity score may indicate a level of compatibility between the requesting rider and the corresponding driver and/or vehicles…”)

Claim 4. Allen, in view of Ho, teaches the computer-implemented method of claim 2. Allen further teaches, 
wherein the ranking lists the subset of the available service providers in order of highest to lowest priority for servicing the transportation service request. ([0102] At step 222, the profile computing platform 110 and/or shared mobility service management system 120 may rank each ride based on the associated propensity scores to determine which ride has the highest propensity score.).

Claim 8. Allen, in view of Ho, teaches the computer-implemented method of claim 2.  Allen further teaches, 
wherein generating the rating is based at least in part on one or more of: a route associated with the transportation service request; one or more wait times associated with the transportation service request; a projected travel time associated with the transportation service request; a destination associated with the transportation service request; one or more area risk profiles associated with one or more areas to be traveled for the transportation service request; or a profile associated with a user associated with the transportation service request. ([0103] In some cases, the shared mobility service management system 120 may rank each ride in descending order of propensity score. As another option, the propensity score for each ride may be combined (e.g., using averaging) with another metric such as a distance to the requesting rider, one or more scores of the requesting rider, driver, or vehicle (e.g., as determined at steps 204 and/or 216), a number of available seats in the vehicle, or some other metric to generate a ranking of rides based at least partially on the propensity score for each ride.”)

Claim 9. Allen, in view of Ho, teaches the computer-implemented method of claim 1. Allen further teaches, 
further comprising: obtaining, by the computing system, an assignment rejection from a first selected vehicle service provider in response to the communicating the vehicle service assignment data; ([0107] “If the driver declines the ride, shared mobility service management system 120 may select a second driver from the ranked list generated at step 222 and transmit a notification indicating the ride opportunity to the second driver.”)
determining, by the computing system, a next selected vehicle service provider for the transportation service request based at least in part on the ranking data, wherein the next selected vehicle service provider is lower in the ranking than the first selected vehicle service provider; and ([0107] “If the driver declines the ride, shared mobility service management system 120 may select a second driver from the ranked list generated at step 222…”)
communicating, by the computing system, the vehicle service assignment data to the next selected vehicle service provider to facilitate performance of the vehicle service associated with the transportation service request. ([0107] “If the driver declines the ride, shared mobility service management system 120 may select a second driver from the ranked list generated at step 222 and transmit a notification indicating the ride opportunity to the second driver.”)

Claim 11. Allen, in view of Ho, teaches the computer-implemented method of claim 1.  Allen further teaches, 
wherein the method further comprises: obtaining, by the computing system, data associated with assignment of the transportation service request to the selected vehicle service provider; ([0073] “At step 212, the mobile system 150 may also transmit driving and trips data collected at step 208 to shared mobility service management system 120. The mobile system 150 may transmit the driving and trips data periodically and/or in real-time. Referring to FIG. 2D, at step 213, shared mobility service management system 120 may transmit some or all of the driving data and trips data to profile computing platform 110, which receives the transmitted data.”)
storing, by the computing system, the data associated with assignment of the transportation service request to the selected vehicle service provider with prior data associated with assignment of vehicle services; and (0073] “Referring to FIG. 2D, at step 213, shared mobility service management system 120 may transmit some or all of the driving data and trips data to profile computing platform 110, which receives the transmitted data.”)
modifying, by the computing system, the generation of the ranking data based at least in part on the stored data. ([0077] “At step 216, profile computing platform 110 may update a profile for a driver and/or a rider based on the trip conditions data, the mobility status data, the driving data, the trips data, the passenger presence data, the driver information data, the history data, and/or the audio, video, and/or wireless signals captured by the shared mobility service application 153. The profile computing platform 110 may use one or more score models 116 trained on the trip conditions data, the mobility status data, the driving data, the trips data, the passenger presence data, the driver information data, the history data, and/or the audio, video, and/or wireless signals captured by the shared mobility service application 153.”) 

Claim 24.  Allen, in view of Ho, teaches the computing system of claim 21.  Allen further teaches, 
wherein, one or more human driven vehicles are included in the available vehicle service providers, and wherein communicating the vehicle service assignment data to the one or more selected vehicle service providers comprises providing a time window to indicate acceptance of the transportation service request during which an acceptance of the transportation service request from a human driven vehicle will be given preference as the selected vehicle service provider before an acceptance from an autonomous vehicle.  (Allen [0107] “At step 223, the shared mobility service management system 120 may offer the opportunity to pick up the rider to one or more drivers. In some embodiments, the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222.”  [0108] “In some embodiments, higher-ranked drivers may have more time to accept a ride. For example, shared mobility service application 153 may, by default, display a notification of a ride opportunity for 10 seconds before automatically declining the ride opportunity. However, a highly-ranked driver (e.g., a driver associated with a score above a predetermined threshold, an above-average score, or the like) may receive extra time (e.g., 15 seconds) to decide whether to accept the ride opportunity.”)

Claim 27.  Allen, in view of Ho, teaches the one or more tangible, non-transitory computer-readable media of claim 26.  Allen further teaches, 
wherein the operations further comprise: 
obtaining, in response to communicating the vehicle service assignment data to the one or more selected vehicle service providers, an acceptance to perform the vehicle service associated with the transportation service request from one of the selected vehicle service providers; and ([0107] “At step 223, the shared mobility service management system 120 may offer the opportunity to pick up the rider to one or more drivers. In some embodiments, the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222.  Shared mobility service application 153, running on a mobile system associated with the driver (e.g., one of mobile system 150, 160, or 170), may display the notification. The displayed notification may include options for accepting the ride or declining the ride. If the driver declines the ride, shared mobility service management system 120 may select a second driver from the ranked list generated at step 222 and transmit a notification indicating the ride opportunity to the second driver. The shared mobility service management system 120 may proceed in this way until a driver accepts the ride.”)
assigning performance of the vehicle service associated with the transportation service request to the accepting vehicle service provider. ([0107] “At step 223, the shared mobility service management system 120 may offer the opportunity to pick up the rider to one or more drivers. In some embodiments, the shared mobility service management system 120 may transmit a notification indicating the ride opportunity to a first driver or vehicle of the ranked list generated at step 222.  […] The displayed notification may include options for accepting the ride or declining the ride. If the driver declines the ride, shared mobility service management system 120 may select a second driver from the ranked list generated at step 222 and transmit a notification indicating the ride opportunity to the second driver. The shared mobility service management system 120 may proceed in this way until a driver accepts the ride.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190016343 A1 to Allen, in view of US 20190120640 A1 to Ho, and further in view of US 20190197430 A1 to Arditi.  

Claim 5. Allen, in view of Ho, teaches the computer-implemented method of claim 1.  Regarding the following limitation, 
wherein the one or more autonomous vehicles of the plurality of vehicle service providers comprises a plurality of third party autonomous vehicles.
Allen teaches [0116] “In some cases, such as for shared mobility services using autonomous vehicles, no driver may be present, and shared mobility service management system 120 may select a vehicle to pick up a potential rider based on several factors, including a vehicle profile, and rider profiles for any passengers already riding in the vehicle, as well as other factors such as location, route, and the like.”  The teachings of Allen suggest that the autonomous vehicles could comprise third party autonomous vehicles.  
However, to the extent that Allen doesn’t explicitly teach the autonomous vehicles comprise a plurality of third party autonomous vehicles, Arditi teaches, [0101] “The fleet of autonomous vehicles 1340, in whole or in part, may be owned by the entity associated with the transportation management system 1360, or they may be owned by a third-party entity relative to the transportation management system 1360.”
The teachings of Arditi are applicable to Allen as they both share characteristics and capabilities, namely, they are directed to techniques for dispatching vehicles to service a transportation request. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include third party autonomous vehicles as taught by Arditi in the system of Allen, with the motivation that third party autonomous vehicles may also be controlled by the system in a similar manner for performing select operations, such as dispatching select vehicles to fulfill ride requests (Arditi [0101]). 
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190016343 A1 to Allen, in view of US 20190120640 A1 to Ho, further in view of US 20190197430 A1 to Arditi, and further in view of US 20200311846 A1 to Chen et al (hereafter Chen). 

Claim 6. Allen, in view of Ho, and further in view of Arditi, teaches the computer-implemented method of claim 5.  Allen does not teach the following limitation, 
wherein generating the ranking data associated with the available vehicle service providers comprises: 
determining, by the computing system, a priority for each of the respective third party autonomous vehicles to service the transportation service request based at least in part on the respective operational capability information of the third party autonomous vehicles.
However, Chen teaches determining autonomous vehicles to service the transportation request based on operational capabilities of the vehicles.  ([0020] “…matching autonomous transportation provider vehicles and transportation requests in transportation management systems may be based on, without limitation, the characteristics (e.g., capabilities) of an autonomous transportation provider vehicle, road surface characteristics of a geographic zone, characteristics of a transportation requestor, characteristics of a transportation request, or any combination thereof.”)  Chen further teaches matching algorithms that score the autonomous vehicles (i.e. determine priority), ([0087] “Ride services module 1208 may implement matching algorithms that score providers based on, e.g., preferences of providers and requestors; vehicle features, amenities, condition, and/or status; providers' preferred general travel direction and/or route, range of travel, and/or availability; requestors' origination and destination locations, time constraints, and/or vehicle feature needs; and any other pertinent information for matching requestors with providers.”)
The teachings of Chen are applicable to Allen as they both share characteristics and capabilities, namely, they are directed to techniques for dispatching manned and autonomous vehicles to service transportation requests. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to include the technique of determining a priority score for autonomous vehicles to service a transportation service request based at least in part on the operational capability information of Chen, with the teachings of Allen, with the motivation that “Matching decisions between transportation requests and autonomous transportation provider vehicles in geographic areas may affect transportation service satisfaction levels of transportation requesters and value creation for transportation management systems.” (Chen [0018]).

Claim 7. Allen, in view of Ho, and further in view of Arditi, teaches the computer-implemented method of claim 5.  Allen does not teach the following limitation, however, Chen teaches,
wherein generating the ranking data associated with the available vehicle service providers comprises: 
determining, by the computing system, that one or more of the third party autonomous vehicles are not capable of servicing the transportation service request based at least in part on operational capability information associated with the one or more third party autonomous vehicles, and wherein the one or more third party autonomous vehicles that are not capable of servicing the transportation service request are omitted from the ranking.
Chen [0026] “In some examples, autonomous transportation provider vehicles 130(1) to 130(n) may be trained to autonomously traverse certain travel routes with geographic area 120. The travel routes that autonomous transportation provider vehicles 130(1) to 130(n) are trained to autonomously traverse may be located within one or more geographic zones that may be located within geographic area 120. […] autonomous transportation provider vehicles 130(1) to 130(n) may only be matched to transportation requests that traverse routes that the vehicles have been trained on.”  
The rationale to combine the teachings of Chen with the teachings of Allen would persist from claim 6. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190016343 A1 to Allen, in view of US 20190120640 A1 to Ho, and further in view of US 20190050807 A1 to Ferguson et al (hereafter Ferguson). 

Claim 10. Allen, in view of Ho, teaches the computer-implemented method of claim 2.  Allen does not teach the following limitations, 
wherein the first selected vehicle service provider is an autonomous vehicle and the next selected service provider is a human driven vehicle.  
However, Ferguson teaches when a first selected autonomous vehicle is unable to complete a service request due to limited capabilities in certain environments, such as poor weather conditions, selecting a human driven vehicle to complete the service request.  See ([0091] “…these parameters may be related to the order details (e.g., what the customer requires), the capabilities of the vehicles in the fleet (e.g., what types of conditions the vehicles can handle), and additional considerations by the system (e.g., some vehicles in fleet may be more cost-effective to operate). For example, if the weather is very poor, the system may decide that it is suboptimal for an autonomous robot vehicle to operate in the environment, so the system may dispatch a vehicle driven by a human driver…”)
The teachings of Ferguson are applicable to Allen as they both share characteristics and capabilities, namely, they are directed to techniques for dispatching manned and autonomous vehicles.
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Ferguson of first selecting an autonomous vehicle and the next selected vehicle is human driven with the teachings of Allen with the motivation that human driven vehicles and autonomous vehicles have different operating capabilities and restrictions, and different types of vehicles are safer or most cost-effective to operate in performing the transportation service request (Ferguson [0091]). 

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190016343 A1 to Allen, in view of US 20190120640 A1 to Ho, and further in view of US 20200311846 A1 to Chen. 
 
Claim 12. Allen, in view of Ho, teaches the computer-implemented method of claim 1. Allen further teaches, 
wherein the determined available vehicle service providers comprises a first autonomous vehicle and a second autonomous vehicle; and ([0093] “For example, the shared mobility service management system 120 may determine, based on such a radius, direction, and/or destination metric that ten drivers and two autonomous vehicles are potentially available to pick up the rider. Thus the ten drivers (and potentially the vehicles associated with each of the ten drivers) as well as the two autonomous vehicles may be included in the consideration set.”)
Allen does not teach the following limitation, 
wherein one of the first autonomous vehicle or the second autonomous vehicle is not included in the ranking data based at least in part on operational capability information associated with the first autonomous vehicle or operational capability information associated with the second autonomous vehicle.
However, Chen teaches ([0026] “In some examples, autonomous transportation provider vehicles 130(1) to 130(n) may be trained to autonomously traverse certain travel routes with geographic area 120. The travel routes that autonomous transportation provider vehicles 130(1) to 130(n) are trained to autonomously traverse may be located within one or more geographic zones that may be located within geographic area 120. […] In some examples, autonomous transportation provider vehicles 130(1) to 130(n) may only be matched to transportation requests that traverse routes that the vehicles have been trained on.” ).  
The rationale to combine the teachings of Chen with the teachings of Allen would persist from claim 6. 

Claim 25.  Claim 25 recites limitations that are parallel in nature to claim 12. Claim 25 is therefore rejected for the same reasons as set forth above for claim 12.    

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190016343 A1 to Allen, in view of US 20190120640 A1 to Ho, and further in view of US 20180202822 A1 to DeLizio (hereafter DeLizio). 

Claim 22. Allen, in view of Ho, teaches the computing system of claim 21.  Allen further teaches,
wherein the one or more selected vehicle service providers comprise a plurality of autonomous vehicle service providers; and ([0092] “At step 219, shared mobility service management system 120 may determine a consideration set of one or more eligible drivers and/or vehicles, as well as any riders associated with a potential trip driven by the eligible drivers and/or vehicles.”  [0093] “For example, the shared mobility service management system 120 may determine, based on such a radius, direction, and/or destination metric that ten drivers and two autonomous vehicles are potentially available to pick up the rider.)
Allen does not teach the following limitation,
wherein the operations further comprise obtaining, in response to communicating the vehicle service assignment data to the one or more selected vehicle service providers, an acceptance to perform a vehicle service associated with the transportation service request from one or more of the plurality of autonomous vehicle service providers, wherein a first of the plurality of autonomous vehicle service providers to indicate the acceptance is assigned to perform the vehicle service associated with the transportation service request.
However, DeLizio teaches, [0152] “At block 1404, the ride service controller publishes the ride request over a network. In some embodiments, the ride service controller publishes the request directly to autonomous vehicles that have subscribed to receive ride requests directly from the ride service controller.”  [0153] “At block 1406, the ride service controller receives a ride confirmation indicating that an autonomous vehicle has accepted the ride request. In some embodiments, the ride confirmation is received directly from the autonomous vehicle, while in other embodiments is received from a fleet controller. The flow continues at block 1408, where the ride service controller acknowledges the ride confirmation. In some embodiments, the ride service controller receives user input acknowledging the confirmation, and it transmits a corresponding acknowledgment message to the autonomous vehicle. If the ride service controller chooses to continue (see block 1410), the flow loops back to 1402.”
The teachings of DeLizio are applicable to Allen as they both share characteristics and capabilities, namely, they are directed to techniques for dispatching vehicles to service a transportation request.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of autonomous vehicles accepting service requests of DeLizio with the teachings of Allen with the motivation that the potential benefits of the use of autonomous vehicles for accepting and servicing transport requests are fewer traffic accidents, increased roadway capacity, reduced traffic congestion, and enhanced mobility for people (DeLizio [0002]). 


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 is dependent upon claim 2, and as shown above in the 103 rejection, Allen, in view of Ho, teaches the computer-implemented method of claim 2.  Allen further teaches the following limitation of claim 3,
wherein the ranking indicates a priority for selecting each respective vehicle service provider for servicing the transportation service request, ([0026] “Further aspects of the disclosure relate to providing preferences to drivers and/or vehicles with higher scores and/or closer profile matches over other drivers and/or vehicles. For example, systems described herein may provide, to higher-ranked drivers (e.g., drivers with closer profile matches to a potential rider, and/or drivers carrying riders with closer profile matches to a potential rider), a first preference for accepting a ride request from a passenger, an additional cut of a fare, and/or opportunities to pick up highly-rated passengers, among other preferences.”)

Neither Allen nor Ho teach the following limitation of claim 3, 
wherein the priority associated with the one or more autonomous vehicles is inversely proportional to the rating such that the priority associated with the one or more autonomous vehicles is higher for a lower rating.

Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 28 is dependent upon claim 27, and as shown above in the 103 rejection, Allen, in view of Ho, teaches the computer-implemented method of claim 27.  Neither Allen nor Ho teaches the following limitation of claim 28,
wherein the operations further comprise: 
determining one or more performance incentives for one or more autonomous vehicles included in the selected vehicle service providers, the one or more performance incentives designed to encourage acceptance to perform a vehicle service for the transportation service request by one of the autonomous vehicles; and 
communicating data indicative of the one or more performance incentives to the one or more autonomous vehicles included in the selected vehicle service providers.
Allen teaches, [0026] “Further aspects of the disclosure relate to providing preferences to drivers and/or vehicles with higher scores and/or closer profile matches over other drivers and/or vehicles. For example, systems described herein may provide, to higher-ranked drivers (e.g., drivers with closer profile matches to a potential rider, and/or drivers carrying riders with closer profile matches to a potential rider), a first preference for accepting a ride request from a passenger, an additional cut of a fare, and/or opportunities to pick up highly-rated passengers, among other preferences.”  See also 
However, Allen does not teach determining a performance incentive for an autonomous vehicle to encourage acceptance to perform service on the transportation request and communicating the performance incentive to an autonomous vehicle as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190206008 A1 to Dutta et al teaches techniques for assigning ride requests to providers based on the probability that a provider will accept the request. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628